ALLOWANCE

	This Office action is responsive to the communications filed July 6, 2022.  Claims 1-32 are pending.
	The Declaration filed July 1, 2022 has been accepted.  As a result, the 35 U.S.C. 251 rejection has been withdrawn.
	The amendment to the Specification is proper, thereby overcoming the objection.
	
Allowable Subject Matter
Claims 1-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach:
“generating an assistance output based on data that includes a measurement of time between user inputs generated at a client device, wherein the assistance output utilizes the measurement of time between user inputs to implement the inputs to implement the inputs with the server using the same input time differences with which the inputs were generated at the client device” as recited in independent claims 1 and 14; 
“generating an assistance output based client latency data that includes a measurement of time between user inputs, wherein the assistance output utilizes the measurement of time between user inputs to implement the inputs with the server using the same input time differences with which the inputs were generated at the client device” as recited in independent claim 16; 
“receiving an assistance output from the server, wherein the assistance output takes into account the measurement of time between user inputs, wherein the assistance output utilizes the measurement of time between user inputs to implement the inputs with the server using the same input time differences with which the inputs were generated at the client device” as recited in independent claim 18;
“receiving an assistance output from the server, wherein the assistance output utilizing the measurement of time between user inputs to implement the inputs with the server using the same input time differences with which the inputs were generated at the client device” as recited in independent claim 31; and
Receiving an assistance output from the server wherein the assistance output takes into account the client device latency information including a measurement of time between user inputs, wherein the assistance output includes utilizing the measurement of time between user inputs to implement the inputs with the sever using the same input time differences with which the inputs were generated at the client device” as recited in independent claim 32. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /JALATEE WORJLOH/Primary Examiner, Art Unit 3992     

Conferees:
                                                                                                                                                                                                   /Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992